IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 22, 2009
                                     No. 08-60893
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk



MOUSSA SABIT-MAKINE, also known as Moussa Sabit-Maline

                                                   Petitioner

v.


ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A88 811 435


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Contending he established a well-founded fear of persecution if returned
to Chad, Moussa Sabit-Makine petitions this court for review of a decision of the
Board of Immigration Appeals (BIA) that dismissed his appeal from an order of
an Immigration Judge (IJ). The IJ denied Sabit’s applications for asylum,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60893

withholding of removal, and relief under the Convention Against Torture (CAT)
and ordered his removal to Chad or, in the alternative, to Cameroon.
      Sabit is subject to deportation under 8 U.S.C. § 1227(a)(2)(A)(ii), because
he has two convictions for crimes of moral turpitude.         Nevertheless, our
jurisdiction is not limited by 8 U.S.C. § 1252(a)(2)(C): Sabit’s convictions are
misdemeanor offenses not “otherwise covered by” 8 U.S.C. § 1227(a)(2)(A)(i). See
8 U.S.C. § 1252(a)(2)(C).
      Sabit does not address the BIA’s rejection of his claims for withholding of
removal and relief under the CAT. Accordingly, he has waived those issues. See
Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      Concerning the remaining claim, our court will uphold the BIA’s denial of
asylum unless Sabit shows that its action was arbitrary, capricious, or an abuse
of discretion. See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). A petitioner
must show that he presented evidence “so compelling that no reasonable
factfinder could fail to find the requisite fear of persecution”. Id. (quoting INS
v. Elias-Zacarias, 502 U.S. 478, 484 (1992)). Sabit’s petition for review does not
present the requisite detailed facts establishing he has a reasonable fear he will
be singled out for persecution if he is returned to Chad; therefore, he has failed
to show that the denial of asylum was arbitrary, capricious, or an abuse of
discretion. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994); Jukic, 40 F.3d
at 749.
      DENIED.




                                        2